Title: To Benjamin Franklin from [Benjamin Sowden], 1 June 1778
From: Sowden, Benjamin
To: Franklin, Benjamin


Honorable Sir
Rotterdam June 1st 1778
T’other Day, and under Cover from Mr. Gordon, I recieved the inclosed Letters, Viz., one for yourself and one for each of your respectable Colleagues, Mr. Silas Deane, and Mr. Jno. Adams, by way of Amsterdam, where a Ship arrived last week from Boston, which port she left the 14 of last April. The Bearer, who came passenger in her, informed me that two more vessels from the same Port were hourly expected at the Texel.
I seize the opportunity of conveying this Packet by a Friend going to Brussels, where he will put it into the Post, and for greater security against Spies, I have inclosed them all under a Cover addressed to your Friend Mr. Chaumont.
Mr. Gordon desired me to inform You that the Honle. Thos: Cushing Esqr. and his family were all well, and that no material alteration in the families of your acquaintance in those parts had at that time taken place.
It is now many Months, since in Answer to one of Yours, on the Subject of printing Bibles for America, I sent You a Specimen of Enschiedie’s non-pareil letter, with the price per pound, together with an Estimate from Mr. Arrenberg, Printer and Courantier here, of the expence of printing 20,000 Copies of the size You mentioned, and the Conditions on which he would be ready to undertake the work; and his objections to sending the forms ready set to America, after they had been used here, or even if they had never been used here. The same Letter contained proposals from a Merchant here for sending to America, in sheets, or bound, any number of 4to Bibles you should order, with an Account of the terms on which he would engage in that article.
All these were sent in one Packet by Mr. Arrenberg to his Correspondent in Paris. Some Months after, having not recieved any Answer from You, and fearing his letter had miscarried, He wrote a second time by the same conveyance, and would be glad to hear from You upon the Subject, as soon as the many important matters that have for some time past engaged Your Attention, will admit.
Indeed Sir, You have been engaged, or, more properly engrossed for some considerable time past and have completed an Herculean labour, quod nec Ira Georgii nec ignis, nec poterit Ferrum edax abolere vetustas. Happy will it be indeed if it brings the British besotted, purblind Ministry to their reason; but from what I have seen of their obstinate perseverance in folly and Guilt, I fear they will prove like Lord Wharton’s Puppies, who never opened their Eyes till they were sinking. Were they only to suffer, it would be no great matter; they richly deserve it, but alas! their treacherous and selfish misconduct will probably bring down destruction on poor old England, which in meer contemplation makes my heart bleed, and I dare say, gives a Man of Your known Humanity no small distress.
The 10th of last March, by the conveyance of Mr. Dubbledemutts, a capital ship Broker of this Town, I sent You a Letter to be forwarded to Mr. Gordon, and one for Dr. Garden of S. Carolina.
I have been informed by a Person who affirms he had it from good Authority, that the States General have lately had it in contemplation to declare America independent, and that only one trading City, and that not the highest stands out. According to this form of Government a unanimity of the Towns by their Deputies in the States of the Province, and after that in the States general, is absolutely necessary to the success of such a proposal.
My state of health for some time past having been Indifferent, I intend, God willing, in about 6 weeks time, to try the benefit of exercise and change of air in a Visit of 3 Months to England. If within that time you have any Letters to be conveyed thither, I will take all possible Care of them, if you will send them to me here under a Cover addressed to Messrs. Coysgarne and Lloyds, Merchants in this City.
I hope You will be at length instrumental in establishing a lasting peace and harmony between Gt. Britain and America, on terms equaly satisfactory honourable and beneficial to both. With this, and every good wish for your Personal happiness, I am Honourable Sir Your obliged humble Servant.

The want of a name will sufficiently indicate that of the writer.

PS. I should be glad to know that you recieve this.

 
Addressed: To / The Honble. Dr. Franklin
Endorsed: Mr. Sowden Rotterdam 1er juin 1778.
